Hilton, J.
—The plaintiff sues to recover compensation for indorsing negotiable paper for the defendant, to enable him to procure the same to be discounted; and it is alleged that this *119was done upon the defendant’s promise to pay a reasonable compensation therefor.
The number of notes thus indorsed is not stated; but it is alleged that they exceeded twenty, and that the amount was over $75,000.
To determine the compensation to which the plaintiff may be entitled under this agreement, it will be necessary to ascertain both the number and amount of the notes, and this will, it seems to me, require the examination of a long account on the part of the plaintiff; and as the investigation will not require the decision of difficult questions of law, the action falls within the class which the court may order to be referred. (Code, § 371, sub. 1; McCullough a. Brodie, 13 How. Pr. R., 346 ; Dewey a. Field, Ib., 437 ; Van Rensselaer a. Jewett, 6 Hill, 373; Samble a. Mechanics’ Fire Insurance Company, 1 Hall S C. R., 560.)
Motion for reference granted, costs to abide event.